Order granting motion to require plaintiff to separately state and number causes of action reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We think the complaint states but one cause of action, viz., for conversion. That was the only question before the court on this motion. This decision is also in conformity with Harford v. Stoneham, Duncan v. Stoneham, and Rutledge v. Stoneham (211 App. Div. 842), where this court, in the First Department, on December 5, 1924, affirmed orders of the Special Term, Delehanty, J., denying inter alia defendant’s motion to compel plaintiffs to separately state and number causes of action set forth in complaints similar to that before us in this case. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.